Citation Nr: 0711938	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  06-18 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1947 to April 
1950, and from September 1950 to March 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 letter decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found the veteran was not eligible for 
nonservice-connected pension.  The veteran subsequently 
initiated and perfected an appeal of this determination.  The 
veteran initially requested a personal hearing at the RO 
before a Decision Review Officer; however, while such a 
hearing was scheduled for July 2006, he failed to report at 
his scheduled time.  As the veteran has not offered an 
explanation for his failure to appear, his hearing request 
will be considered withdrawn.  

In April 2007, the Board granted the veteran's motion for 
advancement of his appeal on the Board's docket.  

The Board notes the veteran appears to be asserting that his 
in-service misconduct and resultant undesirable discharge 
following his September 1950 to March 1954 period of military 
service were the result of a psychiatric disorder.  It thus 
appears that he is attempting to reopen his claim regarding 
the character of his discharge from that period of service 
that was finally decided in an April 2000 administrative 
decision.  The RO should contact the veteran for 
clarification as to whether he is requesting a readjudication 
of that prior claim and should take all proper adjudicative 
action.  


FINDINGS OF FACT

1.  In a prior April 2000 administrative decision, VA 
determined the veteran's discharge following his wartime 
service from September 28, 1950, to March 18, 1954, was 
dishonorable for VA purposes.  This decision was not appealed 
in a timely fashion, and became final.  

2.  The veteran does not have qualifying wartime service, and 
therefore is ineligible for nonservice-connected pension.  


CONCLUSION OF LAW

The basic eligibility requirements for VA nonservice-
connected pension benefits have not been met.  38 U.S.C.A. 
§§ 101(2), (11), 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 
3.3, 3.12 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, the Board has 
considered whether VA has met all statutory and regulatory 
notice and duty to assist provisions as set forth in the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).

However, the Board notes that the veteran's claim is being 
denied based on ineligibility under the law for the benefit 
claimed.  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA has no effect on an appeal 
where the law is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002).  

The veteran seeks entitlement to nonservice-connected 
pension.  Under the provisions of 38 U.S.C.A. § 1521, pension 
is payable to a veteran who served for 90 days or more during 
a period of war and who is permanently and totally disabled 
due to nonservice-connected disabilities which are not the 
result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1521 (West 2002 & Supp. 2005).  

38 C.F.R. § 3.3 provides that basic entitlement to pension 
exists if a veteran served in the active military, naval, or 
air service for 90 days or more during a period of war; or 
served in the active military, naval, or air service during a 
period of war and was discharged or released from such 
service for a service-connected disability; or served in the 
active military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  38 C.F.R. § 3.3(a)(3) (2006).  

In the present case, the veteran had two separate periods of 
active military service.  The first was from April 17, 1947, 
to April 28, 1950.  His discharge following this period of 
service was considered honorable.  However, this service was 
not during a period of war.  The period of war for World War 
II is the period from December 7, 1941, to December 31, 1946, 
inclusive, and period of war for the Korean Conflict Era is 
the period from June 27, 1950, to January 31, 1955, 
inclusive.  38 C.F.R. § 3.2(d), (e) (2006).  Thus, the 
veteran's first period of service, although honorable, was 
not during a recognized period of war, and therefore may not 
be used to qualify him for nonservice-connected pension 
benefits under 38 U.S.C.A. § 1521.  

Next, the veteran had a second period of active military 
service from September 28, 1950, to March 18, 1954, which is 
recognized as during the Korean Conflict Era.  However, the 
veteran's discharge from this period of service was 
undesirable, and resulted in 356 days lost from service.  In 
a prior April 2000 administrative decision, the RO found the 
veteran's second period of service, beginning in September 
1950, was dishonorable for VA purposes under 38 C.F.R. 
§ 3.12.  The RO found the veteran's undesirable discharge 
resulted from a pattern of willful and persistent misconduct 
resulting in service separation for the good of the service 
after review by a Board of Officers.  As this administrative 
decision was not appealed by the veteran, it is final, and 
may not be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7015 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  The veteran is reminded that if he wishes to 
establish eligibility for VA benefits generally, he must file 
an application to reopen the issue of the character of his 
discharge following his service from September 1950 to March 
1954.  

Regarding the veteran's nonservice-connected pension claim, 
the veteran's second period resulted in a discharge which was 
found to be dishonorable for VA purposes.  As this second 
period was the veteran's only period of wartime service, the 
veteran is ineligible for nonservice-connected pension.  The 
April 2000 administrative finding that the veteran's 
September 1954 service separation was dishonorable for VA 
purposes is not currently before the Board, as the veteran 
has not filed a proper application to reopen this 
determination.  

In conclusion, the records do not show that the veteran had 
qualified active duty service for 90 days during a period of 
war, nor do they show that he was discharged for a service-
connected disability.  Thus, the Board finds that the veteran 
does not meet the basic eligibility requirements for 
nonservice-connected pension benefits; and this benefit must 
be denied.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3.  

In Sabonis v. Brown [6 Vet. App. 426, 430 (1994)], the Court 
held that where the law, and not the evidence, is dispositive 
of a claim, such claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  In this case, the veteran lacks legal entitlement to 
nonservice-connected disability pension due to non-qualifying 
service.  In such cases, the benefit of the doubt does not 
apply.  


ORDER

Entitlement to nonservice-connected pension is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


